internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-109969-99 date date legend x y d1 d2 d3 d4 state this responds to the letter dated date submitted on behalf of x and y requesting relief under sec_1362 of the internal_revenue_code as well as sec_301 a of the procedure and administration regulations facts x was incorporated on d1 and made a valid s election on d2 on d3 the two shareholders of x formed y a corporation formed under the laws of state at the request of a lender of x y was formed to hold the stock of x on d4 the shareholders transferred their stock in x to y the shareholders of y desired that y be treated as an s_corporation effective d4 and in connection with this plr-109969-99 intention completed form_2553 and relied on their attorneys to file the form the s election was not timely filed the shareholders were not counseled and were not aware of the need for y to affirmatively elect to treat x as a qsub law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that taxable_year y did not file a timely election to be treated as an s_corporation under sec_1362 effective on d4 y has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 b sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provisions do not however provide guidance on the manner in which the qsub election is made or the effective date of the election notice_97_4 1997_1_cb_351 provides a temporary procedure for making a qsub election under notice_97_4 a parent_corporation makes a qsub election for a subsidiary by filing form_966 with certain modifications with the appropriate service_center the election may be effective for up to days prior to the filing of that form provided that date is not before the parent corporation’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is to be effective under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles plr-109969-99 e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 are granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made and provided that y otherwise qualifies as a subchapter_s_corporation we conclude that y will be recognized as an s_corporation effective on d4 within days from the date of this letter y should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center further y did not timely file an election to treat x as a qsub effective d4 however we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore y is granted an extension to file a qsub election for x effective d4 until days from the date of this letter the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached to such election except as specifically set forth above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely plr-109969-99 signed paul f kugler paul f kugler assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
